Citation Nr: 0801202	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-24 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant claims that her deceased father had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks surviving child benefits.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 decision of a VA Regional Office (RO) 
that denied the appellant's claim for Department of Veterans 
Affairs death benefits.  In July 2007, the appellant 
testified before the Board at a hearing that was held at the 
RO.


FINDINGS OF FACT

1.  The appellant was born in November 1945 and was 58 years 
old when she applied for VA death benefits in August 2004.

2.  The evidence of record does not establish that the 
appellant was permanently incapable of self support by reason 
of physical or mental defect before she attained the age of 
18.


CONCLUSION OF LAW

The appellant may not be recognized as a child for the 
purpose of entitlement to VA death benefits.  38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. § 3.5, 3.57, 3.356 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for Death Benefits

The appellant is seeking entitlement to dependency and 
indemnity compensation (DIC) benefits as the child of an 
individual who served in the USAFFE during World War II.

VA law provides entitlement to dependency and indemnity 
compensation to a veteran's surviving spouse, child, or 
parent because of a service-connected death.  38 U.S.C.A. § 
101(14) (West 2002); 38 C.F.R. § 3.5 (2007).  For purposes of 
determining eligibility as a claimant under Title 38 of the 
United States Code, a child must be unmarried and must either 
be under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(a)(1), 3.356.

In this case, the facts are not in dispute.  The record 
reflects that the appellant was born on November [redacted], 1945, 
and was 58 years old when she applied for DIC benefits in 
August 2004.  Thus, at the time of her August 2004 
application for benefits, the appellant was older than the 
maximum allowable age of 23 years for purposes of satisfying 
the definition of "child."  It is not clear whether the 
appellant has been married.  Regardless, the evidence does 
not show, nor does the appellant assert that, prior to 
turning 18 years old in November 1963, she was permanently 
incapable of self-support.

The Board acknowledges the appellant's contention that she is 
entitled to VA death benefits based on her father's military 
service and her status as his only surviving child.  However, 
due to her age, and the lack of evidence showing she was 
permanently incapable of self-support prior to turning 18 
years old, the Board must find that the appellant is not a 
child for VA benefits-eligibility purposes, and thus does not 
meet the eligibility requirements for VA death benefits.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) are applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.


ORDER

Basic eligibility for the receipt of death benefits is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


